Citation Nr: 0731941	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  98-08 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability on a 
direct basis or as secondary to service-connected anxiety 
neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1953.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 1997 decision by the RO.

The veteran and his wife testified at a hearing held at the 
RO during March 2005 before the undersigned Board member.

By an August 2005 action, the Board remanded this case to the 
Appeals Management Center for further development.  That 
development has been accomplished, and the case has been 
returned to the Board for further consideration.

The Board notes that the veteran's claim filed in September 
1996 was that his service-connected anxiety neurosis had 
affected his heart.   In a February 2003 statement filed in 
connection with his substantive appeal, the veteran also 
claimed that stress from his service-connected right leg 
disabilities had also affected his heart.  The issue of 
service connection for a heart disability as secondary to 
service-connected right leg disabilities has not as yet been 
further developed and considered by the RO.  Accordingly, 
this matter is referred to the RO for such further action as 
may be appropriate.    


FINDINGS OF FACT

1.  The veteran's heart disability was not diagnosed until 
1970, many years after service.

2.  The veteran's heart disability is not proximately due to 
or the result of service-connected anxiety neurosis.



CONCLUSION OF LAW

The veteran's heart disability is not attributable to disease 
or injury incurred in or aggravated by active military 
service, nor is it related to a service-connected anxiety 
neurosis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
A letter dated in July 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The July 2001 letter told the claimant to send 
information describing additional evidence for VA to obtain, 
or to send the evidence itself.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In a 
September 2006 letter to the veteran, the Appeals Management 
Center additionally informed the veteran of the criteria for 
establishing a rating and an effective date in connection 
with his appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
 
Although the notification letters were not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOC) were provided in December 2002 and April 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in November 1996 
and March 2006 relating to his claim of service connection 
for a heart disability as secondary to his service-connected 
anxiety neurosis.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Veteran's Claim

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Review of the veteran's SMRs shows no diagnosis of, or 
treatment for, a heart condition during service.  There is 
also no evidence that the veteran was diagnosed with, or 
treated for, a heart disorder within one year after service.  
Review of the record shows that the veteran was not diagnosed 
with and treated for a heart disorder until 1970, many years 
after service.  Therefore, a finding of service connection on 
a direct basis is not warranted.  The Board also notes that 
the veteran did not claim service connection for his heart 
disability on a direct basis.

The veteran has been service connected for anxiety neurosis 
since 1975.  In the present claim under consideration, 
received by the RO in September 1996, the veteran contends 
that his heart disability was caused or aggravated by the 
stress he experienced from his service-connected anxiety 
neurosis. 

At the VA examination for a heart condition in November 1996, 
the veteran reported that an irregular heartbeat was first 
noted when he was in service stationed in Korea (as 
previously noted, the SMRs do not show this); then it 
resolved for several years.  In 1970 he started having 
palpitations for which he was admitted to a hospital for 
atrial fibrillation.  He was hospitalized again in 1982, and 
since then he has been treated for congestive heart failure 
and arrhythmias.  At that time in 1996, the VA examiner 
diagnosed the veteran with a history of arrhythmias with 
chronic congestive cardiac failure (stable with medications); 
arterial fibrillation with premature ventricular or 
aberrantly conducted complexes; hypercholesterolemia; and 
septal infarct, age undetermined.  No nexus opinion was 
requested or provided.  

The veteran was provided with another VA examination relating 
to his heart condition in March 2006.  The examiner stated 
that he had reviewed the extensive claims file.  The examiner 
noted from his review of the record that the veteran suffers 
from dilated cardiomyopathy, and that his ejection fraction 
had deteriorated from normal in 1996, to 40 percent in 2000, 
and to 20 percent in 2002.  The veteran also had moderately 
severe mitral regurgitation, moderate tricuspid 
regurgitation, mild pulmonary hypertension, and moderately 
severe left atrial enlargement.  He also had an arrhythmia 
characterized as atrial fibrillation, and, in the past, had 
some isolated premature ventricular contractions.  At one 
point there was a question whether the veteran had coronary 
artery disease, but a recent heart catheterization showed 
absolutely no blockage in any of his coronary arteries.  The 
examiner noted that the veteran had all the risks for 
coronary artery disease (diabetes mellitus, 
hypercholesterolemia, hypertension, family history of cardiac 
disease, and an admitted 80 pack years of smoking before 
quitting in 1990) except obesity. 

The examiner concluded that the veteran's claim that his 
nervous condition had exacerbated his cardiac condition was 
without merit inasmuch as there was no evidence in (medical) 
literature to suggest that his arrhythmia or his 
cardiomyopathy is caused or exacerbated by emotional stress.  
He noted that the veteran had a serious and complex cardiac 
condition that was multifactorial in nature.  However, he did 
not have coronary artery disease, which was the only 
condition known to be exacerbated by mental illness, 
specifically depression.  Therefore, the examiner opined that 
the veteran's claim that his cardiac condition was caused by, 
or exacerbated by, his nervous condition was without merit.   
       
At the March 2005 hearing, the veteran testified that a 
private psychiatrist had told him that there was a 
relationship between his heart disability and his anxiety 
neurosis; that the stress and anxiety had put undue stress on 
his heart.  A September 2006 VCAA notice letter, sent 
pursuant to the Board's August 2005 remand, specifically 
requested the veteran to either provide a written opinion (if 
possible) from that doctor, or a release so that VA could 
obtain the information from him.  The veteran did not provide 
a reply with either option.  Therefore, the VA examiner's 
opinion in March 2006 stands uncontradicted.    
  
Although the veteran has asserted that his heart disability 
can be attributed to stress from his service-connected 
anxiety neurosis, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).

There is no evidence in the file that any physician who has 
examined and/or treated the veteran for his heart condition 
has expressed an opinion that there is a relationship between 
the veteran's service-connected anxiety neurosis and his 
heart disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  

	
ORDER

Service connection for a heart disability is denied.
 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


